DISSENTING OPINION OP
ME, JUSTICE W0LP.
The appeal involves two questions^ 1st, whether in a' prosecution for carrying a prohibited weapon the charge that the defendant, was voluntarily and unlawfully ■ carrying a machete sufficiently describes an offense, and 2nd, whether, supposing the information good, there was sufficient evidence to show that the máchete was in fact being carried in a manner prohibited by law. The Fiscal suggests a reversal on the first ground.
Act No. 14 of June 25, 1924, provides:
“Section 1. — That any person unlawfully carrying any arm or instrument with which bodily injury may be caused, shall be punished by imprisonment for a term of from on,e to six months.”
'What were “arms” was not specifically set forth in the-*503said act, but we held in People v. Cruz, 34 P.R.R. 305, that the word “arm” could only refer to instruments destined to offense and defense, as they were áet forth in the Act of 1905, Compilation, 5994; that instruments similar to those mentioned therein could only have been intended and that a rawhide was not primarily used as a weapon of offense and defense, but only for the punishment of animals. The essential matter decided was that a rawhide was not a prohibited weapon, because its primary use was not for purposes of oñ'ense and defense. Neither in Porto Rico is a machete.
It may not be questioned that in form, in origin and in possibilities a machete is a weapon and a dangerous one, but it also is unquestioned that a machete in Porto Rico is universally carried in the country for cutting and hacking purposes and that generally it is borne innocently.
The decision in the Cruz Case, supra, was referring to the weapons used for offense and defense mentioned in the Act of 1905 as being the standard from which to judge of the nature of an instrument. Let us see what the Act of 1905 actually said:
“See. 1. — If any person in Porto Rico, shall carry on or about his person, saddle, saddle-bags or panniers, any pistol, dirk, dagger, sling shot, sword, sword cane, cudgel, spear, or knuckles, made of any: metal or any bard substance, bowie knife, or any other knife, manufactured or sold for purposes of offense, or defense, or any machete, he shall be punished by a fine of not less than five dollars nor more than fifty dollars, or by imprisonment not less than ten days nor more than sixty days, or both such fine and imprisonment.; and during the time of. such imprisonment, such offender may be put to work upon any public works in the municipality in which the offense was committed. ’ ’
The words “manufactured or sold for purposes of offense cr defense,” manifestly referred to all the instruments mentioned before. The machete is there separately mentioned thereafter. It was not under the law in force defined* *504as a weapon of offense and defense. Nor is it similar in general nse or purpose to all the other instruments set forth in the said act. These have practically no other use. In the Crus Case we were necessarily referring to the definition “for purposes of offense or defense” and the particular instruments included in that characterization.
The Act of 1924 was not so specific as the prior act and had to be construed as applying to instruments enumerated in 1905 “used for purposes of offense and defense.”
Hence I am of the opinion that a machete is not distinctly within the reasoning of People v. Cruz, supra, and that the complaint should have alleged that the “arm” was being carried for purposes of offense and defense, or something similar.